394 U.S. 716
89 S. Ct. 1457
22 L. Ed. 2d 672
Peter OTTLEY, President, et al.v.LONG ISLAND COLLEGE HOSPITAL.
No. 1045.
Supreme Court of the United States
April 21, 1969

Stephen C. Vladeck and Judith P. Vladeck, for appellants.
Theodore R. Iserman and Frederick T. Shea, for appellee.
Louis J. Lefkowitz, Atty. Gen. of New York, pro se, Samuel A. Hirshowitz, First Asst. Atty. Gen., and Maria L. Marcus and Amy Juviler, Asst. Attys. Gen., for the Attorney General of New York, as amicus curiae.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of a properly presented federal question.